Notice of Pre-AIA  or AIA  Status

         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
  
Claims 1 and 6 are objected to because of the following informalities:

* In claim 1:
       -  line 2, --portion-- should be inserted after “first” and “second” for clearer language
line 3, --portion-- should be inserted after “second” for clearer language.
* In claim 6:
   -  line 3, “said” at first occurrence should be changed to --a-- for avoiding lack of antecedent basis.

Appropriate correction is required.


Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 3, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US Pub. 2014/0168324).

          Sasaki et al.  disclose in Figures 1, 4A, 5-7 and 9A-9B a printing fluid supply device comprising:
          Regarding claim 1, an ink cartridge adapter (110) comprising: 
a casing (101) (Figure 4A); and 
a plurality of pad electrodes (86, 87, 88) mounted on said casing (101) so as to be movable in a direction outwardly away from a side surface (122) of said casing (101) (Figures 9A-9B).
         Regarding claim 3, a push-up plate (130, 131, 132, 133) configured to push up said pad electrodes (86, 87, 88) to move said pad electrodes (86, 87, 88) outwardly away from said side surface of said casing (101) (Figures 9A-9B).
         Regarding claim 6, wherein said adapter (110) is provided with an inclined surface (123) inclined relative to a longitudinal direction of a member, and wherein by the movement of said pad electrodes (86, 87, 88) along said inclined surface (123), said pad electrodes are moved outwardly away from said side surface (Figures 9A-9B).
          Regarding claim 8, an ink cartridge (30) comprising:
 a casing (31) accommodating ink therein (Figure 5); and 
a plurality of pad electrodes (86, 87, 88) mounted on said casing (31) so as to be movable in a direction outwardly away from a side surface (95) of said casing (31) (Figures 5-7).
          Regarding claims 9-10, a recording apparatus (10) comprising an ink cartridge 
adapter (110) (Figure 1).
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 8,616,687; US Pub. 2016/0059568) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

            Claims 2 and 11-17 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest an ink cartridge adapter comprising a first portion facing outwardly, and a second portion on an opposite side of the first portion, and a third portion connecting the first portion and the second portion with each other, wherein  pad electrodes are mounted on the third portion in the combination as claimed.
        
            Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest an ink cartridge adapter comprising a first member and a second member , wherein the second member  is capable of being inserted into the first member  to push a push-up plate, thus moving the pad electrodes outwardly away from a side surface of a casing in the combination as claimed.

            Claim 5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest an ink cartridge adapter comprising an urging spring that is configured to urge pad electrodes, and an operation pin configured to change positions of the pad electrodes, wherein by the urging spring and the operation pin, the pad electrodes are moved outwardly away from the side surface in the combination as claimed.

            Claim 7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest an ink cartridge adapter comprising pad electrodes those are rotated, the pad electrodes are moved outwardly away from a side surface in the combination as claimed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
  
/ANH T VO/Primary Examiner, Art Unit 2853